Case 9:17-cv-00050-DLC-JCL Document 169-2 Filed 03/29/19 Page 1 of 21




       EXHIBIT B
                   Case 9:17-cv-00050-DLC-JCL Document 169-2 Filed 03/29/19 Page 2 of 21
DAILY STORMER COMMENTS – ADMITTED HARASSERS AND VIOLENT POSTERS


                                       Type of
 Bates Number      Username           Comment                                           Comment
                                      Admitted
PL000112             99999            Harasser       "emailed ALL respectfully told them to charge the bitch"
                                      Admitted       "Keep going folks, I emailed and am sending in complaint to her employer. I
PL000213             99999            Harasser       say jail time for her...."
                                                     "Emailed all contacts with my disgust of the whole Tanya - Love Lives Here
                                                     terror group. Stated I am waiting for charges to be laid and that I am
                                      Admitted       informing all and everyone I know of their criminal behaviour. No stopping
PL001002             99999            Harasser       now, let the world know! Cheers from Ontario Canada"
                                                     "Email sent to 'Love Lives Here.' Tagline: Some advice. 'Y'all evil kikes need to
                                                     quit harassing Richard Spencer's mother and issue an apology if you want the
                                                     trolling to stop. Are you even capable of doing that, what with being a bunch
                                                     of parasitic rat-demons? I see you've thrown Tanya Gersh under the bus, but
                                      Admitted       that's not nearly enough. This is Trump's America now, and your games are
PL000608            Amasius           Harasser       through. Richard Spencer for Montana congress!'"
                                      Admitted       "Called them and told them Jewish supremacism would no longer be
PL000044        Angry_White_Goy       Harasser       tolerated"
                                                     [Image of fully armed men with caption: "Join Your Local
PL001376-77           AR14          Violent Poster   #RIGHTWINGDEATHSQUAD."]
                                                     "FYI: here's a good resolution form prepared to conveniently aid your
                                                     freedom-loving activism (-you don't have to state your real name/address)...
                                      Admitted       It's your civic-duty to DO IT NOW!!" [copy of a complaint with Montana
PL000058-59        AryanKnight        Harasser       Department of Labor & Industry]
                                                     "All the other phone numbers are engaged or voicemail or full voicemail but
                                                     Mr Gersh has VERY NICE receptionist who will politely take your message. I
                                      Admitted       asked her very politely if her boss's wife has a habit of harassing the mothers
PL000056          AryanUprising       Harasser       of people who's political opinions she doesn't like."
                                                     "These corrupt politician bastards have shown their true colours (blue and
                                                     white) and foolishly backed the wrong horse. You would think, in their
                                                     positions, they would have access to better legal and political advice. It's
PL001119          AryanUprising     Violent Poster   almost as it they've been compromised in some way. Pizza, anyone?"




                                                                                                                                         1
                    Case 9:17-cv-00050-DLC-JCL Document 169-2 Filed 03/29/19 Page 3 of 21
DAILY STORMER COMMENTS – ADMITTED HARASSERS AND VIOLENT POSTERS


                                                      "Only total surrender will do. We will teach these parasitic Christ killers once
                                                      and for all not to try and Jew the goyim." [image of man with gorilla head and
PL000972-73         Azzmador         Violent Poster   an ax going after a Jewish man with the caption: Surrender Juden!]"
                                                      "If you had a billion you should invest in the fine research @weev is doing in
PL001451-                                             the field of race-specific bio-weapons. [image of Mel Gibson with a gun; photo
1452                Azzmador         Violent Poster   of a Jewish man with a target on his face]"
                                       Admitted       "Put her jew husbands number in as the spoof number. Do no harm, call and
PL000049              Ballast          Harasser       say hi. Enjoy" [screenshot of description for app called 'Caller ID Faker']
                                                      "Am I the only one totally sick of these self absorbed cunts posing for 'selfies'
                                                      in this way? [screenshot of Tanya's email to Sherry with her photo at the
                                                      bottom] Phony fucking smile, the only thing worse would be a damned
                                                      Duckface! So extortion is the game this yenta wants to play? Somebody needs
PL000215         beardsweatyugly     Violent Poster   their life ruined I see? Give her the wish!"
                                                      "Selfie taking Tanya in Auschwitz Pj's, eating and shitting diamonds, while
                                                      being raised by wolves, don't forget some guards using highly flammable
PL000216         beardsweatyugly     Violent Poster   jewish cordwood to keep them warm in the towers."
PL000696             Bhibatsu        Violent Poster   "Day of the Rope! Or woodchipper! But fire is best."
                                                      [Image of Whitefish with caption: "We're Coming, Kikes! Whitefish Jews... You
PL001515-16      BrentMcKaskell      Violent Poster   can Protest But You Can't Escape!"]
                                       Admitted       "Sent emails, you're the man Anglin! You will make a great Field Marshal in
PL000850        CaucasianSensation      Harasser      the race war. Hail victory!"
                                                      "Race traitors should be dealt with very harshly; one day they'll wish they
PL001400        CaucasianSensation   Violent Poster   were never born."
PL000941               Chris         Violent Poster   "And the only solution is the final solution."
                                                      "I want the names of all the white traitors for when after we win the war of
PL000340            clonesoftyr      Violent Poster   ideas. We can list their names right here... they must pay and will"
                                                      "Image if house suffers from a little fire due to one of their holocaust candles
                                                      lit on the first night of their racist holiday, that's quickly approaching. What a
PL000139         Coal_Gasification   Violent Poster   shame."
                                                      "I just can't wait until the shooting starts. I only hope it will be before I am too
PL001144           Constantine       Violent Poster   old to enjoy it."
                                       Admitted       [screenshot of email to Judah Gersh] "Get your greasy kike family out of the
PL000180         death_to_vogons        Harasser      US and move to Israel!"

                                                                                                                                             2
                    Case 9:17-cv-00050-DLC-JCL Document 169-2 Filed 03/29/19 Page 4 of 21
DAILY STORMER COMMENTS – ADMITTED HARASSERS AND VIOLENT POSTERS


                                      Admitted       "Thank you for correcting me. Pay phones are harder find these days. My calls
PL000896            DiamondE          Harasser       were polite, free of vulgarity & threats. But I made my points loud & clear."
                                                     [referring to Tanya Gersh's realtor profile] "I signed up and tried, but it has to
                                                     approve them before publishing [frown emoji] I kept it as innocuous as
                                      Admitted       possible and left my wife's son out of it. Maybe it will make it through even
PL000067         Dr_James_Crow        Harasser       with extortion allegations."
                                                     "Hopefully we have just enough (even one would do) local goys to drop off a
                                      Admitted       note, rearrange some lawn furniture, any little (non-criminal) thing to blur the
PL000132-33      Dr_James_Crow        Harasser       line between the internet and their real world."
                                      Admitted
PL000043           DrillerKiller      Harasser       "Reviews posted! Time to hit up the phones next!"
                 Dunno & Aspiring
PL001645             Rapper         Violent Poster   "...someone start preheating the ovens" "On it!"
PL001435-42           elCid         Violent Poster   [Several violent illustrations of Jewish people being killed/decapitated/etc.]
                                                     [Quoting article written by Ina Albert] "Had America not welcomed refugees
                                                     from Russia and Eastern Europe in the late 1800s and early 1900s, my husband
                                                     and I would have been murdered in the Holocaust. every.single.time. Next
PL000041         emperorofthesun    Violent Poster   time we will murder you in a holocaust, it seems there is no other choice."
                                      Admitted
PL000792            Endri456           Harasser      "Been dialing away all morning [laughing emoji]"
                                                     "Omfg I called the business owner with the 'love lives here sign' and I got him
                                                     to freak out. He was calling me racist and bigoted. I was telling him that he
                                                     supports terrorist criminals. Omfg I wish I had something to records it with.
                                                     Then I told him I was recording it and he hung up hahahaha. He was saying to
                                                     go there and say it to his race I was like 'are you threatening me you criminal
                                      Admitted       [three laughing emojis] If anyone calls him try to record it it was so funny
PL000797            Endri456          Harasser       [laughing emoji]"

                                                     "Yea he's a lying bitch. He told me he has done business with miss spencer. I
                                                     asked him when was the last time.. He said 5 years ago [three laughing emojis]
                                                     he wasn't even letting me talk he just kept yelling. I tried to sneak in words
                                                     while he was breathing In between his yeels. I would say 'terrorist' criminal,
                                      Admitted       racist, hateful bigot. I know it got to him. i was on the phone with him for 10
PL000804            Endri456          Harasser       mins. Then I called him back and said I recorded the conversation and would

                                                                                                                                          3
                   Case 9:17-cv-00050-DLC-JCL Document 169-2 Filed 03/29/19 Page 5 of 21
DAILY STORMER COMMENTS – ADMITTED HARASSERS AND VIOLENT POSTERS


                                                     look into a lawyer for him threatening me. He called ms spencer a racist biggot
                                                     lmfao."




                                                     "I wish you would do that. Not only would you get executed Nazi style.. For
                                                     every Nazi you kill 10,000 new ones will be born. Whatever the outcome we
                                                     win. We know your tricks you fucking kike. And if you are indeed a white like
                                                     you claim to be.. Everyone knows that liberals are sensitive coward pussies.
                                                     You are no match for right wing America. I hope something starts so we can
                                                     cleanse America of Jews, shitskins, and traitors. Also a lot of whitefish
                                                     residents support spencer.. They just keep quiet. Same reason trump won.
                                                     The fact that you try to intimidate us just shows what a scared coward you
PL001313            Endri456        Violent Poster   are."
                                                     "I don't have much love for Dickie but lets stop this kike pincer movement in
                                                     it's tracks. He might be a limp wristed soft spoken effeminate JQ cuck but he is
PL000196              evK           Violent Poster   white [smiley face] Oven Ready Gentlemen..."
                                                     "I'm sure we can allow ourselves to have a one time psychological break that
PL000157         FromJewToDust      Violent Poster   would let us to solve our jewish problem."
                                      Admitted
PL000108          GeneralFranco        Harasser      "Made some phone calls but the voicemail machines are filled up"
                                      Admitted       [Posted number for PureWest] "I tried calling but they're close on weekends.
PL000186          GeneralFranco       Harasser       They need to know that lawsuits are coming"
                                                     "I called these three at PureWest Real Estate. The last one didn't want to talk
                                                     to me. Scott said I didn't know the full details of the situation but I expressed
                                                     gratitude that he fired her but I also stressed multiple times that they need to
                                      Admitted       issue a statement distancing themselves from Tanya Gersh and saying that her
PL000825          GeneralFranco       Harasser       actionsdo not represent the rest of their realtors."
                                                     "done It says it'll take a few days to post the review if we all do a little, few
                                      Admitted       calls, few emails, few negative reviews, the combined effect against these
PL000837          GeneralFranco       Harasser       Jews is tremendous"


                                                                                                                                         4
                   Case 9:17-cv-00050-DLC-JCL Document 169-2 Filed 03/29/19 Page 6 of 21
DAILY STORMER COMMENTS – ADMITTED HARASSERS AND VIOLENT POSTERS


                                      Admitted
PL000946          GeneralFranco        Harasser      "Left my comment"
PL000997-98       GeneralFranco     Violent Poster   [Image of Pepe putting a baby with a yarmulke into a meat grinder]
                                                     "A big thank you to Daily Stormer for posting this information. I've been doing
                                      Admitted       my part to punish these criminals. Show no mercy to these fucks. This is what
PL000800          GhettoTarzan        Harasser       they do to us. Enjoy their misery."
                                      Admitted       "Oops, guys, I already fucked up. Yesterday I told Gersh to donate to Hamas
PL000199             G-Man            Harasser       [devil emoji]"
                                                     [Image of Pokemon poster that has been edited to say "Kikemon - Gotta gas
PL000236-237    Goyim_Revolution    Violent Poster   them all" with anti-Semitic caricatures of Jewish people]
                                                     "To Whitefish the Kikes all went/ to whine, complain and vent/ but we kicked
PL001523              H8ER          Violent Poster   ass/ and gave 'em the gas/ Our Victory they couldn't prevent!"
                                                     "I just posted this to her design business faceberg page
                                                     (https://www.facebook.com/search/top/?q=Tanya%20Gersh%20Event%20De
                                                     sign) where she was bragging about a article in a magazine featuring her 'Will
                                                     it include our efforts to extort a Whitefish family out of their property because
                                                     of one of their family members political beliefs by using East Coast mov
                                      Admitted       tactics. That's not the way we are in the Northwest...you might want to take
PL000085          Hakenkreuz88        Harasser       your mafia style thug behavior back east.'"
                                      Admitted
PL000155          Hakenkreuz88        Harasser       [Screenshot of fake review about Buffalo Café]
                                                     "My hatred for jews is now on a whole new level. The bold little fuckers are
PL000227             hardass        Violent Poster   begging to be exterminated at this point [frowning emoji]"
                                                     "How's about in the oven to finish cookin... OOOOPS burnt them, must throw
PL000034         HeinzeGuderian     Violent Poster   them in the trash...[winking emoji]"
                                                     [Screenshot of message sent to Tanya Gersh) "Stay away from Richard
                                      Admitted       Spencer's mother, you cunt. This is not the first time your Christ-killing tribe
                                    Harasser and     has tried to fuck with the Alt-Right and its troll army. Remember: We have a
PL000046-47        HenriAlanko      Violent Poster   notoriously long memory."
                                                     "AA, you have done a magnificent job- so well researched and organized and
                                                     exicuted! I do however think an apology is NOTenough. I am a noob to your
PL000962           Herr Wolfe       Violent Poster   site but I smell blood and I like it."


                                                                                                                                         5
                   Case 9:17-cv-00050-DLC-JCL Document 169-2 Filed 03/29/19 Page 7 of 21
DAILY STORMER COMMENTS – ADMITTED HARASSERS AND VIOLENT POSTERS


                                                     "Me thinks a good omen for the march, 4 dead jews 15 injured! hap now! [link
                                                     to video of terrorist attack in Jerusalem] GREAT VIDEO you watch the jews
PL001295           Herr Wolfe       Violent Poster   die!!"
PL001383           HerrOberst       Violent Poster   "I love the smell of Kikes in the oven, it smells like... victory!"
                                      Admitted       "I've been calling real estate offices in Whitefish, MT, turns out she works for:
PL000079-80        Hunter308          Harasser       Trails West Real Estate. No reviews. Real Estate Agency. Whitefish, MT, USA"
                                                     "I called Pure West they told me she didn't work there (Vallery is the
                                                     secretary) , so, I called all the local real estate offices and they told me she
                                      Admitted       does work at Pure West. Then I called Trails West Real Estate and the guy told
PL000080           Hunter308          Harasser       me she does work for them????????????????????"
                                      Admitted       [In response to comment identifying supporters of LLH] "Thanks for the
PL000090-91        Hunter308          Harasser       names, I called them all, Fun, Fun."
                                                     [In response to a list of new contacts] "Brilliant! I'm low tech, I just keep
                                      Admitted       calling then google then call more. The more people I speak to the more
PL00099            Hunter308          Harasser       energy I get."
                                                     "Done!, called every number on the list. Christmas hours are causing a
                                      Admitted       problem with contact ratio's. Vallery at Whitefish/Purewest Real Estate office
PL000802-03        Hunter308          Harasser       is a delightful person. Make sure to wish her a Merry Christmas."
                                                     "Makes me want to go to Whitefish and find that cunt Gersh - It would be
PL001607           ionwhitelll      Violent Poster   fitting for her to meet up with an AR/NS woman."
PL000691            jewshoes        Violent Poster   "Merry Christmas, may your ovens be warm over this festive season."




                                                                                                                                         6
                   Case 9:17-cv-00050-DLC-JCL Document 169-2 Filed 03/29/19 Page 8 of 21
DAILY STORMER COMMENTS – ADMITTED HARASSERS AND VIOLENT POSTERS


                                                     "To: info@purewestmt.com, ... Subject: Request for response - Whitefish
                                                     supporters To whom it may concern, everyone involved and unfortunately
                                                     implicated: as a concerned citizen, voter and tax payer, the interests of the
                                                     town of Whitefish have recently been severely compromised by one: Ms
                                                     Tanya Gersh, resident and realtor of Whitefish. Many of us seek a formal
                                                     response from your office and or business, in order to make determinations
                                                     regarding participation in future protests in support of a Mrs Spencer,
                                                     resident of Whitefish, real estate owner and mother of one Richard Spencer.
                                                     Ms Tanya Gersh has apparently disgraced herself and the business people
                                                     of the town of Whitefish by her bullying behaviour and extortionate
                                                     communications with Mrs Spencer. She has also named the group "Love Lives
                                                     Here" and has thereby implicated "LLH" in her abhorrent behaviour. Your
                                                     formal and public denunciation of Ms Gersh's criminal behaviour is sought in
                                                     order for us to clarify your position on such matters of business ethics and
                                                     common human decency.
                                      Admitted       Sincerely, and awaiting your formal response,
PL000848-49         jewshoes          Harasser       Whitefish Supporters"
                                                     [In response to comment by emperorofthesun (see above)] "In a real
                                                     holocaust this time. And punishing (((someone))) for their never-ending
PL000062-63          Jsteele        Violent Poster   subversion, upheaval and crimes is not murder but justice."
                                                     "Our problem with these uppity kikes is an old one, and their shit is getting
                                                     old, really old and intolerable. It's time way overdue for a, pardon the
PL000074              JSteele       Violent Poster   expression, 'final solution.' I'm serious."
PL001579           Jugo_Fukov       Violent Poster   "I can't stand these kikes... MAKE THE HOLOCAUST REAL THIS TIME"
PL000959           JuliusCaesar     Violent Poster   "Whitefish is an excellent occasion for Kristalnacht 2."
                                                     "She also arranges weddings, pedo parties, etc. for the goys: [ad for Tanya
                                                     Gersh's Event Design] I'm calling these kikes. I'm also going to sic my shitlord
                                      Admitted       sons on that jewy-ass kid. I think they have twitter accounts since they aren't
PL000113-14         JustinKire        Harasser       on Gab. If anyone has his instagram that's definitely fertile ground."
                                                     "Tanya Gersch & her (((supporters))) will fry. Looking forward to our march of
PL001116-17          Kris137        Violent Poster   solidarity! Hail Victory!"




                                                                                                                                        7
                   Case 9:17-cv-00050-DLC-JCL Document 169-2 Filed 03/29/19 Page 9 of 21
DAILY STORMER COMMENTS – ADMITTED HARASSERS AND VIOLENT POSTERS


                                                   "Can someone give an account of how your phone call went? I called Gersh's
                                                   husband's law office the other day and tbh it was all very awkward. The
                                                   woman secretary answered the phone and I asked to speak with Mr. Gersh.
                                                   She if course denied my request, so I asked her if she was aware that she is
                                                   working for a man who's wife is involved in a criminal Mafia style racketeering
                                                   organization that intimidates and harasses innocent women. She said, in a
                                                   very annoyed voice, how she didn't know what I was talking about. So I told
                                                   her to pass along the message that as a Montana resident (I'm not) I will be
                                                   boycotting any business who is in any way affiliated with the group Live Lives
                                                   here and Tanya Gersh, and that includes this law firm and anyone they
                                                   represent and that I'll be calling their clients next. She said 'ooookkaaayyyy'
                                                   literally just like that. The whole conversation lasted about 90 seconds and I
                                                   felt kind of sleazy for harassing the business of the husband. I mean, I know
                                                   they do this to us, and I think they definitiey deserve for the tables to be
                                                   turned but it all feels very Jewey to me. Maybe it's because I'm a woman and
                                      Admitted     conflict gives me anxiety. Is this about how it goes for you all, or did I do
PL000781            La_Binz           Harasser     something wrong?"
                                                   "Here's my email to her husband's office: Good morning sir, madame, I need
                                                   to consult a lawyer about a case of extortion. A local realtor is trying to force
                                                   me to sell my property by threatening my tenants and organizing political
                                                   protests in the street in front of my building. This local realtor takes offense to
                                                   my wife's son's political positions, and has chosen to threaten me and my
                                                   livelyhood. I'd like to consult with you about taking her to court, getting her
                                                   realtor's license revoked and involving the FBI on extortion and racketeering
                                      Admitted     charges, as well as seeking financial compensation. Thank you, Sincerely
PL000248-249         Leon29           Harasser     Tyronne Dejarvus"




                                                                                                                                         8
                   Case 9:17-cv-00050-DLC-JCL Document 169-2 Filed 03/29/19 Page 10 of 21
DAILY STORMER COMMENTS – ADMITTED HARASSERS AND VIOLENT POSTERS


                                                     "Your actions re: Mrs. Spencer (including blackmail and/or extortion, which ,
                                                     at the least, it most certainly seems to be) are absolutely shameless,
                                                     abhorrent, and should be utterly condemned. Your attempts t strong-arm her
                                                     our of her ownership of her mixed-use facility are underhanded, politically
                                                     motivated and are are pathetically selfish. Regardless of her son'a politics, she
                                                     should not be dragged over the hot coals just because you feel like attacking
                                                     as a means to ruin his finance (he gets the majority of income through non-
                                                     conventional means and this is predicated on his respected free speech - you
                                                     know, the kind where you don't have to self-censor to protect, for instance,
                                                     your mother and her property. You, madam, are a vulture swooping down on
                                                     the most vulerable, and not only that, but you make a despicable point of
                                                     pretending to hold the moral high ground when you are, in fact, about as
                                                     ethical as a tapeworm takng resources/food/sustenance from its host until it
                                                     died. You should be ashamed. As a journalist and freelance writer with several
                                                     articles published on just this kind of stuff. I may wish to act further in the
                                                     futre, so please be forewarned. Your actions have consequence and I'm a very
                                      Admitted       good journalist. Have a good day. Rethink your plans unless you want to open
PL000249        Logos14_88Evropa      Harasser       a can of worms the likes of which you've never seen."
                                                     "One fun thing you can do is call periodically, but hang up before they answer.
                                      Admitted       It's super annoying when you pick up the phone, but whoever was calling has
PL000033           MaceDindu          Harasser       already hung up. Plus, it's no charge to you."
                                                     [Illustration of a white man spraying "berg spray" on caricature of a Jewish
                                                     man with an insect's body, and with the caption: "They sting like a bee, dart
                                                     like a flea and strip you bare like a locust... You, too, will make a ready meal, if
                                                     you remain unfocused. Stand up! Take arms! Defend yourself, like the heroes
                                                     of the past. When the kikes come crawling, just send them sprawling with a
PL001533        MANNvsMACHINE       Violent Poster   dose of Poison Gas!"
                                      Admitted
PL000731           MarkRobert          Harasser      [Statement sent to Governor Steve Bullock (same as below)]




                                                                                                                                            9
                   Case 9:17-cv-00050-DLC-JCL Document 169-2 Filed 03/29/19 Page 11 of 21
DAILY STORMER COMMENTS – ADMITTED HARASSERS AND VIOLENT POSTERS


                                                     "I contacted Governor Steve Bullock, sending him following statement. Sherry
                                                     Spencer, is being harassed, threatened & extorted, this is coercion of the
                                                     highest order, Tanya Gersh & Whitefish Mayor John Muhifeld might well be
                                                     involved in a racketeering scheme. Whitefish Mayor John Muhlfeld came out
                                                     to defend Tanya Gersh's actions, but why would he side with an
                                                     extortionist??? Now U.S. Sen. Jon Tester (D-MT), U.S. Sen. Steve Daines (R-
                                                     MT), U.S. Rep. Ryan Zinke (R-MT), Gov. Steve Bullock (D) and state Attorney
                                                     General Tim Fox (R). might also be defending Tanya Gersh's actions, but why
                                                     would these people side with an extortionist??? Tanya Gersh is a realtor in
                                                     Whitefish with links to "human rights" organizations Love Lives Here &
                                                     Montana Human Rights Network. On November 22, 2016 Tanya Gersh and
                                                     Sherry Spencer spoke on the phone. Gersh threatened Spencer, telling her to
                                                     either sell her business or face 200 protesters and national media feeding
                                                     frenzy outside of her business, which would drive down the
                                                     property value until she complied. Tanya Gersh gave Sherry Spencer an
                                                     ultimatum; demanding that Spencer make a public denouncement of her son
                                                     in a written statement, & make a donation to Montana Human Rights
                                                     Network from the sale of her business property. One of Sherry Spencer's
                                                     renters reported that Gersh threatened her business with boycotts unless she
                                                     moved. This renter also alleged that Gersh referred to her as "collateral
                                                     damage."
                                                     Tanya Gersh's coercion for profit, sounds a lot like a racketeering scheme,
                                                     how far down the rabbit-hole does this go??? The Montana Human Rights
                                                     Network, Love Lives Here & the Whitefish Mayor John Muhlfeld all of whom
                                      Admitted       came out to defend Tanya Gersh's actions might well be involved in this
PL001091-92        MarkRobert         Harasser       racketeering scheme
                                                     "We have to go hard after this fucking hews kikes and destroy them, everyone
PL000181-82          Michal         Violent Poster   of them !!!"
                                                     [Illustration of a Pepe Nazi in front of Auschwitz with a sign that says
PL000822            Milesius        Violent Poster   "Welcome Whitefish Jews!"]
                                      Admitted
PL000793         Mister_Sheckel        Harasser      "One email down! With Jews, you lose!"
                                      Admitted
PL000837         Mister_Sheckel        Harasser      "I've just knocked of every email from the list. We'll see how this turns out!"

                                                                                                                                       10
                   Case 9:17-cv-00050-DLC-JCL Document 169-2 Filed 03/29/19 Page 12 of 21
DAILY STORMER COMMENTS – ADMITTED HARASSERS AND VIOLENT POSTERS


                                                     "Left a message with the Gersh husband's law firm, cordially telling him and
                                                     his family to quit harassing Sherry Spencer and fuck off back to Israel. Left msg
                                                     on Tanya's phone saying the same thing. I let her know that people all over
                                                     the world are disgusted by her low behaviour. Tried to leave a msg at Love
                                      Admitted       Lives Here, but the message bank was full, lol. Other Jew bitch seems to have
PL000076        Moishe_the_Beagle     Harasser       shut off her phone. Let's keep it up!"
                                                     "Just tried to email love lives here and it bounced. Then I went to the web
                                      Admitted       contact form which I've used before and it was taken down. We're winning
PL000590        Moishe_the_Beagle     Harasser       guys, keep it up!"
                                                     "I sent a Christmas card to LLH on Monday. Wait till those bitches open it up.
                                                     LOL Sending another out today to The Frame Shop asking them to stop
                                      Admitted       supporting LLH and the Extortionist Jews. Emails OTW. Anglin you are a
PL000818            Mstr.Rick          Harasser      madman. Keep at it! 1488
PL001318-19         Myrgroht        Violent Poster   [Image of woman with a gun with the caption: "Oh Kike! Into the Oven!"]
                                      Admitted       "I have contacted all the groups, politely and respectfully. The only people
PL000921            Nurflugel          Harasser      that talked back at me were the Gersh husband's legal office."
PL000574          OdalGuardian      Violent Poster   "GOODBYE JEWS! [photo of Nazis pointing with a gun]"
PL000754          Paddedummy        Violent Poster   [Offensive illustration of Tanya Gersh]
                                                     "I just called the Walking Man Frame Shop - they answered - A sked him to
                                      Admitted       withdraw support from LLH and he said 'that's not gonna happen' and hung
PL000822           pen-meister        Harasser       up....has anyone else had any luck with him?"
                                                     "Manager at the Firebrand Hotel - hung up as soon as I began to humbly
                                                     requested they break ties with the Gersh's on first to the main number but
                                                     then on my second call on the toll-free number she begrudgingly took time
                                                     (rather frustrated asking me not to voice these concerns) to indulge me for a
                                      Admitted       few sentences stating our grievance.... maybe some others have let her know
PL000837           pen-meister        Harasser       too...."
                                      Admitted
PL000838           pen-meister        Harasser       "Just finished all phone calls ....feels good man"
                                                     [Image of a shadow hand labeled "DS" going after a figure of Tanya with
PL0001122-23       pen-meister      Violent Poster   pointy teeth, crying eyes, and a star of David]
                                                     "After her termination for terror and extortion, Tanya Girsh was reassigned a
PL001150           pen-meister      Violent Poster   new office [image of Tanya with a star of david in a gas chamber]

                                                                                                                                     11
                   Case 9:17-cv-00050-DLC-JCL Document 169-2 Filed 03/29/19 Page 13 of 21
DAILY STORMER COMMENTS – ADMITTED HARASSERS AND VIOLENT POSTERS


                                                     "Don't worry people. We are in the game against the yahudi of Montana. We
                                      Admitted       can get more assertive if we have to. Apply more pressure. Ms Gash could
PL000202            PolarBear         Harasser       drive her car off a cliff because her brakes failed. Who would know why?"
                                      Admitted
PL000267            PolarBear         Harasser       "Thank you for the short cut. I've worn out their office phone privileges."
                                      Admitted       "I filed complaints both criminally with the Sheriff's Office and Adm with
PL000976            PolarBear         Harasser       gersch's employer."
                                                     "You could tell them how much coke it would take to cremate all 6,000 Jews
                                                     on a Topf double-muffle oven in continuous operation. Data from the Topf
                                                     double-muffle at Gusen shows that in 1941 the Germans managed to get the
                                                     consumption down to 30.6 kg of coke per corpse in continuous operation,
                                                     which compares with 47.9 kg per corpse for semi-continuous operation. Thus,
                                                     6,000 Jews * 30.6 kg of coke per Jew = 183.6 tons. (Cf. the total of 1,037 tons
                                                     of coke delivered to Auschwitz-Birkenau between 16th February 1942 and
                                                     25th October 1943.) As for how long it would take to cremate the 6,000, one
                                                     corpse per muffle per hour is a fair if optimistic estimate. Thus, operating at
                                                     the maximum possible of 20 hours per day (to allow for cleaning out slag and
                                                     general maintenance), 40 Jews could be cremated per day, and it would take
                                                     150 days to cremate all 6,000. Given that the firebricks would only survive for
                                                     around 2,000 cremations per muffle before needing replacement due to
                                                     cracking and spalling, the oven would likely have to be shut down for a few
                                                     weeks whilst extensive repairs were performed. Electric ovens could achieve
                                                     the required 3,000 cremations per muffle, but the coke-fired ovens were
                                                     subject to greater temperature fluctuations, and 3,000 cremations per muffle
                                                     is unrealistic. Therefore the operation would take about 180 days. However, it
                                                     would be better still to replicate Auschwitz I by having three double-muffle
                                                     ovens. The firebricks would then probably withstand 1,000 cremations per
                                                     muffle (provided they were run as intended with one corpse at a time per
                                                     muffle, and no one tried stuffing multiple bodies simultaneously). This would
                                                     enable cremation of 120 Jews per day, and so 6,000 could be cremated in 50
                                                     days. The required coke consumption would remain in 183.6 tons. The meme
                                                     could read something like this: No. of Jews in Montana = 6,000. Coke required
                                                     to cremate a Jew = 30.6 kg. Coke required to cremate 6,000 Jews = 183.6
PL000078-79         Poseidon        Violent Poster   tons."

                                                                                                                                   12
                   Case 9:17-cv-00050-DLC-JCL Document 169-2 Filed 03/29/19 Page 14 of 21
DAILY STORMER COMMENTS – ADMITTED HARASSERS AND VIOLENT POSTERS


                                                     "Calorific value of a gallon of diesel = 139,000 BTU. 1 BTU is approximately
                                                     1,055 J. So 1 diesel gallon ~ 146.6 MJ, 5 diesel gallons ~ 733.2 MJ = 24.4 kg of
                                                     coke @ 30 MJ/kg of coke. So 5 gallons of diesel is about right to make a body
                                                     disappear, given a reasonably efficient furnace. It would require much more
                                                     fuel in open-air pits, since much more heat escapes by radiation and
PL000087            Poseidon        Violent Poster   convection."
                                                     "Here's a site that accepts reviews of Judah Gersh's law office:
                                      Admitted       http://www.whereorg.com/gersh-law-office-of-judah-m-8938145/write-a-
PL000689            Poseidon           Harasser      review and here's a review that I left:"
PL001555           Psychopath       Violent Poster   [Image of man stabbing head of a caricature of a Jewish man]
                                                     "So discouraging because you are looking for others to take action. It is not
                                                     discouraging when you decide to take action yourself. It is simply a case of
                                                     deciding what you are going to do to set things right. I have participated. I
                                                     can't say here what I've done. I can say I am monitoring the situation and
PL000130              Reg           Violent Poster   Spencer losing is not just going to be painful for Mrs Spencer."
                                                     "I visited her yesterday. I had lots of fun! HAHAHAHAHAHAHA SEIG HEIL!
                                      Admitted       mail@tanyagersh.com" [photo of man with gun and photo of man winking at
PL000027        ReinhardHeydrich1      Harasser      camera]
PL001043            RobotHitler     Violent Poster   "GAS THE KIKES, WHITEFISH NOW!"
                                                     "Call these Grimy Kikes and keep asking it they are interested in selling their
                                      Admitted       property or anything that is visible on their property. Cars, swing sets, yard
                                    Harasser and     decorations. It's perfectly legal. Like this. I noticed you have a 2014 Cadillac in
PL000059         Ronald_McNazi      Violent Poster   your drive way. Is it for sale. I'm verrry interested."
                                                     "I have sent numerous emails to various people in Whitefish regarding White
                                      Admitted       nationalist groups that are willing to travel to Whitefish to peacefully protest
PL000718          ryanmurdough        Harasser       the actions of Jews toward Sherry Spencer."
                                                     [Screenshot of review left on Tanya Gersh's Real Estate website] "The wife of
                                                     Judah Gersh, Tanya, along with her Jewish associates threatened Sherry
                                                     Spencer with financial ruin if she did not comply and sell her business in
                                                     Whitefish MT. Tanya did this solely because she disagreed with the politics of
                                      Admitted       Mrs. Spencer's son. What Tanya Gersh did was highly unethical and from what
PL000746          ryanmurdough        Harasser       I hear, she will be investigated for it and possibly have her license revoked."



                                                                                                                                       13
                   Case 9:17-cv-00050-DLC-JCL Document 169-2 Filed 03/29/19 Page 15 of 21
DAILY STORMER COMMENTS – ADMITTED HARASSERS AND VIOLENT POSTERS


                                      Admitted       "I launched an unrelenting barrage of kike slicing insults at Tanya Gersh
PL000050-51        Sabertooth         Harasser       Twitter today. Her behaviour is nothing short of repugnant."
                                                     "To Who It May Concern, Who knew Meyer Lansky still operates a syndicate in
                                                     the guise of Tanya Gersh and 'Love Lives Here' in Whitefish. I am appalled at
                                                     the shakedown of Richard Spencer's mother. Needless to say Whitefish will be
                                                     crossed off my list as a potential vacation spot till this matter is resolved.
                                      Admitted       Obviously a public condemnation of Gersh and her fellow extortion racketeers
PL000829            SamCrow            Harasser      is in order. Sam Crow Sent a bunch of these emails off today"
                                      Admitted
PL000801         SarahSoapovich        Harasser      "Just sent a few emails to the Real Estate firms. must go on."
PL001323         Shitlord_Savage    Violent Poster   [Image of a cariacture of a Jewish man being shot in the back of the head]
                                                     [in response to a comment that said 'Some folks think they can escape']
                                                     "Exactly. Stop running away people! Stop retreating... Stand turn and fire!
                                                     Retreat into our own remote location or internet ghettos works into their
                                                     favor. Pound these people in the streets, at the checkout line, on the bus, etc
PL000053-54       SHIVDEALERCA      Violent Poster   etc, and in cyberia... 247365."
                                      Admitted
                                    Harasser and     "Lol mine was 'id like to donate 6,000 dollars because 6,000 Jews were gassed
PL000055          SHIVDEALERCA      Violent Poster   and pulverized into ashes in ww2. Please call me back at 1800fuckjew'"
                                      Admitted
PL000047          somedaysoon          Harasser      "Just tried calling the witch. Her voicemail is full, good work fam."
                                      Admitted       "Called Love Lives Here, left them a voicemail. Note. I did NOT call them
PL000048          somedaysoon          Harasser      deplorable."
                                                     "Left 'Love Lives Here' a nastygram on the website contact function. I made
                                                     sure to bring up the subject of harassment being a possible violation of the
                                                     laws under which non-profits operate. I have no idea if it is, by the way, since
                                      Admitted       the ADL is alive and well, but it can't hurt. And if anyone here knows about
PL000049-50       somedaysoon         Harasser       that stuff, some digging might be in order."
                                                     "If one was to, hypothetically speaking, buy a couple boxes of rock salt, no one
PL000134          somedaysoon       Violent Poster   would ever think of anything except home made ice cream."




                                                                                                                                        14
                   Case 9:17-cv-00050-DLC-JCL Document 169-2 Filed 03/29/19 Page 16 of 21
DAILY STORMER COMMENTS – ADMITTED HARASSERS AND VIOLENT POSTERS


                                                     "make up a jew sounding gmail account. Type a letter to the kike as follows:
                                                     Dear Tanya Gersh, As a jewish transgendered woman, with 2 adopted african
                                                     gay children, it saddens me to hear that you have been harassing Mrs
                                                     Spencer. I of all people, understand what its like to be persecuted. I have had
                                                     swaztikas painted on my bagel shop, and I have been raped my white
                                                     supremacists. But as a jew we must allow for freedom of speech or we are no
                                                     better than the filthy goy. I therefore, request that you sell your home, and
                                                     donate 10% of the proceeds to the dailystormer as a token gesture that we
                                      Admitted       value freedom of speech. Don't worry we will still crush the goy, but we must
                                    Harasser and     choose our battles carefully as they are on to us. We must as least let them
PL000950              Steve         Violent Poster   win a few battles. Never again, Shlomo Cucklestein"
                                                     "I'm doing what I can on Twitter, have tweeted MTHumanRights and
                                      Admitted       GovBullock. Let's not forget to retweet their subversive activities and share
PL000819           Steveroller3       Harasser       them with all our followers."
                                                     "When all else fails THE JEWDERATOR 6,000,000,000 is fairly effective [picture
                                                     of wood chipper] Want all season action? - THE JEWDERATOR 6,000,000,001
                                                     will take care of business on those cold kristalnachts: [another picture of
PL000197-198     STURMKOMMT         Violent Poster   wood chipper]"
                                                     "I'm tellin' ya now Tooth - we've had a dirty rat problem for too long! [photo
                                                     of old poster from Department of Public Health that reads: 'Kill the Rats and
PL000221-222     STURMKOMMT         Violent Poster   Prevent the Plague']
                                                     "You know Lt - I would like to see the ultimate gift of love given to 'Love Lives
PL000234         STURMKOMMT         Violent Poster   Here' [photo of atomic bomb]"
                                                     "Air has long been too valuable a commodity to share with these creatures -
PL000243         STURMKOMMT         Violent Poster   deprive them of shekels, and they have difficulty breathing."
                                                     "Send out some emails. The intentions of these kikes couldn't be more
                                                     obvious. I keep reading over their statements to make sure I'm not missing
                                      Admitted       something... then I remember that they're filthy, wicked jews and it all makes
PL000033             Svobos           Harasser       sense."
                                                     "Fucking FBI, DOJ, et al wasted million off tax dollars investigating me to wind
                                                     up empty-handed when they should be investigating these fucking rat faced
                                                     kikes [frowning emoji] [image of Hitler with caption: 'Gas the Kikes, Race War
PL000253           Taurus454        Violent Poster   Now']"


                                                                                                                                         15
                   Case 9:17-cv-00050-DLC-JCL Document 169-2 Filed 03/29/19 Page 17 of 21
DAILY STORMER COMMENTS – ADMITTED HARASSERS AND VIOLENT POSTERS


                                                     "@AndrewAnglin Fam here is the letter I fired off to MSU. I also courtesy
                                                     copied the state employee that oversees operations at MSU for the State of
                                      Admitted       Montana. Please feel to use it as a template for contacting MSU about their
PL000358-60        Taurus454          Harasser       shitbird"
                                                     "Sent this email to all the email addresses, as well as the comments box of
                                                     Love Lives Here: The Jewish practice of harassing the host population is the
                                                     reason you have been deported from sovereign territories 109 times in
                                                     history. Attacking Spencer's mother is thoroughly disgusting, and you should
                                                     be ashamed of yourself, except that Jews and genetically incapable of feeling
                                                     shame, it seems. I will come to the financial aid of my Aryan kin, and your
                                      Admitted       persecution will fail. We no longer believe your lies. Merry Christmas, [my first
PL000043               TCA            Harasser       name]"
                                                     "I just emailed Christ killer Tanya Gersh the following: mail@tanyagersh.com
                                                     Tanya Gersh Must Sell Her Home, Issue and Apology for Jewry and Give
                                                     Money to NPI. On behalf of global Nazism, I am hereby demanding that the
                                                     Jew Tanya Gersh sell her property in Whitefish and donate the money to NPI,
                                      Admitted       issue an apology to the community, the white race and goyim everywhere,
PL000188               TCA             Harasser      and immediately move to Israel. Merry Christmas, you Christ-killer."
                                      Admitted       "just emailed season's greetings to Governor Bullprep. Heil Hitler, so on and
PL000735               TCA             Harasser      so forth."
                                      Admitted
                                    Harasser and     "No answer. I left them a message. I told them there are 6,000 Jews in
PL000043         Texan_Barbaryan    Violent Poster   Montana and asked how many cattle cars it would take to fit them all."
                                      Admitted       [Image of three hands bringing glasses together with the text "Gas the Kikes
PL000936         The_Cuck_Slayer       Harasser      N4UK Race War Now!"]
                                                     "Keep it up! [screenshot of The Walking Man Frame Shop & Gallery Facebook
                                      Admitted       page that says 'Getting trolled on facebook now.....I have reported the reviews
PL000925-26        TheFireRises       Harasser       as off topic.....hang in there Whitefish!!']"




                                                                                                                                     16
                   Case 9:17-cv-00050-DLC-JCL Document 169-2 Filed 03/29/19 Page 18 of 21
DAILY STORMER COMMENTS – ADMITTED HARASSERS AND VIOLENT POSTERS


                                                     "These businesses have Love Lives Here signs in their windows. Love Lives
                                                     Here is an anti white hate group that supports the bullying, intimidation and
                                                     extortion of innocent old women for financial gain [lists contact information
                                                     for Whitefish businesses] when you call its best to be a conservative normie
                                                     not 1488. be offended at how LLH is treating Spencer's mom, also LLH trying
                                                     to bring refugees to the area and that theyre pro-abortion, pro-black lives
                                                     matter, call trump supporters racist. flathead county voted Trump by huge
                                                     numbers so these stores must have some fear they could lose bizness from
                                      Admitted       hanging the sign. most of them think LLH is just a anti-nazi group and don't
PL000134-35      ThorsHammerr         Harasser       know what all theyre involved in."
                                                     "You may think this is devilry on an unprecedented scale but in reality it is not.
                                                     This is simply what they always do. This is another thin red line moment. This
                                                     jewess must not be allowed to cross that line. Ratchet up the response and
                                                     when she falters and shies away go in for the kill and destroy the witch.
                                                     Pummel her into the dirt till she is begging for mercy then strike her down
                                                     again and again. There will be no mercy. We must make an example of her
                                                     and her cohorts. We must strike fear into the heart of all jew that their time
PL000186         tkidcharlemagne    Violent Poster   unchallenged is gone."
                                                     [Image of Tanya Gersh edited with a pig's nose, flies and "Kike" tattooed on
PL000204           Toothpuller      Violent Poster   her forehead]
                                                     [image of Tanya Gersh being forced by Nazis into a gas chamber] "Ask an you
PL000208           Toothpuller      Violent Poster   shall receive brother. It's shower time!!!!!!!"
                                                     [Image of Tanya Gersh's son in a gas chamber being gassed by a man with the
PL000220           Toothpuller      Violent Poster   Pepe head) "This ought to farm some butthurt"
                                                     [Image of an eight-wheel tractor running over caricatures of a Jewish man and
PL000229           Toothpuller      Violent Poster   a Black man, with a swastika on the front) "Here you go bro. As promised."
PL000988           Toothpuller      Violent Poster   [Image of Tanya Gersh's son in a blender with Pepe about to press the button]
                                                     "It looks like that Tanya Gersh has not been fired from Pure West. Her profile
                                      Admitted       is still on their website. I have tried to call her several times but it went to
PL000909          trojancowboy         Harasser      voice mail. She did not return my call asking for an interview."
PL001288        TruthShallTriumph   Violent Poster   "Terror can only be broken with TERROR"



                                                                                                                                        17
                   Case 9:17-cv-00050-DLC-JCL Document 169-2 Filed 03/29/19 Page 19 of 21
DAILY STORMER COMMENTS – ADMITTED HARASSERS AND VIOLENT POSTERS


                                                     "Some of these are pretty good, thanks for the link. [Image of Nazi beheading
PL001484-85        Turner1848       Violent Poster   a Jewish person with caption: 'Good Night Filthy Kike']"
                                                     "OK so, I sent this email to Jonah Gersh's clients: 'Hello, I am very concerned
                                                     about your relation with Jonah Gersh, since his wife, Tanya Gersh, is involved
                                      Admitted       in terrorist activities. I think you should cut ties with him. Thanks for your
PL000788        TursiopsTruncatus     Harasser       attention.' Am I doing it right?"
                                                     [Screenshot of tweet at Tree Huger Soap that said "@TreeHuggerSoap Why
                                      Admitted       have you been assisting Tanya Gersh's extortion racket in Whitefish? This is
PL000790        TursiopsTruncatus      Harasser      intolerable"]
PL000533              UnCL3         Violent Poster   [Image of man pointing gun at camera with caption: "Give us your kikes..."]
PL001149            Vagabund        Violent Poster   "I need help. How high do I pre-heat the oven???"
                                      Admitted       "Been trying all morning... Nobody picks up on one line and the other 3 go
PL000045            Viking87           Harasser      straight to vm..."
                                      Admitted
PL000143-144        Viking87           Harasser      [screenshot of fake review about Buffalo Cafe]
                                      Admitted       "Left a message on the directors voicemail informing her of Scott's bad
PL000326            Viking87           Harasser      behavior"
                                      Admitted        "Called everyone, left reviews, sent emails... What's next @AndrewAnglin
PL000792            Viking87           Harasser      This is too easy"
                                                     "I've made a good 2 dozen calls already. Sometimes they play stupid 'I don't
                                                     know what you're talking about' so I lose it on them, sometimes you get
                                                     someone who says that they would like to talk to you over a cup of coffee or a
                                                     beer about the situation and won't answer any questions, sometimes you get
                                                     someone who gives you an attitude (then I really lose it) and other times you
                                      Admitted       get no answer at all. It really doesn't matter the outcome, we get our message
PL000797            Viking87          Harasser       across either way. What's important is that you are participating."




                                                                                                                                       18
                   Case 9:17-cv-00050-DLC-JCL Document 169-2 Filed 03/29/19 Page 20 of 21
DAILY STORMER COMMENTS – ADMITTED HARASSERS AND VIOLENT POSTERS


                                                     "I asked him why he supports a Jewish terror organization and he said if you
                                                     would like to have a productive conversation come down to his shop next
                                                     week. I told him I would be there today and he better have some answers for
                                                     me. I then proceeded to inform him that LLH is attempting to flood his small
                                                     town with 6000 Syrian refugees, and he responded that was a separate issue,
                                                     and basically he just had their sign up because he went to a community
                                                     meeting and LLH was handing out signs. He also said he know sherry and
                                                     Tanya personally and thinks they are both good people. When I asked him if
                                                     he had read the messages Tanya sent sherry, he said no because he is not on
                                      Admitted       Facebook. I told him he should do himself a favor and do a little research
PL000798            Viking87          Harasser       before picking a side."
                                                     "I wouldn't waste your time... I posted a few on Trulia and Zillow and they
                                                     never got approved. Also I heard from multiple sources that she already got
                                                     canned... She has been defeated. It's time to set our sights on LLH and it's
                                                     supporters. We will not stop until victory is ours. This must stand as a lesson
                                                     to anyone trying to fuck with our people. The days of attacking whites are
                                                     over you filthy fucking Jews. I can't wait to say omg it's 2017, you seriously still
PL000828            Viking87        Violent Poster   stand with Jews? Wow just wow. We need to meme this into reality..."
                                                     "Empire strikes back. Long are the days when Kikes had support from
                                                     anywhere for their racketeering and manufacturing of consent and white
                                                     goyim would bow down to them when Kike said "antisemite", "racist", "nazi",
                                                     "white supremacist". This days are gone Kikes. The sooner you realize it, the
                                                     better for you. White man had enough of your Kikery. Taste your own
PL000962-63          Wayne          Violent Poster   medicine, Kike scum. No mercy, they show no mercy for us, they genocide us."
                                      Admitted
PL000038             weev              Harasser      "left Tanya a message :^) http://vocaroo.com/i/s1flmMqkOeOx"
                                      Admitted       "I'm on their Facebook, they are an easy target. Jewish lead human centipede
PL000038        WhiteAceofSPades       Harasser      of shiteatters."
                                                     [Several images edited with highly offensive and anti-Semitic imagery,
                                                     including one of three men with a bat about to hit a pile of bricks and the
PL000610         WhiteAwakening     Violent Poster   caption "Morale building exercises, imagine a rat-faced kike, boys"]




                                                                                                                                       19
                   Case 9:17-cv-00050-DLC-JCL Document 169-2 Filed 03/29/19 Page 21 of 21
DAILY STORMER COMMENTS – ADMITTED HARASSERS AND VIOLENT POSTERS


                                                     "I left what i consider to be quite a savage review of the jew brood-mothers
                                                     granny book on amazon and when i get round to reading the other one ill tell
                                      Admitted       her what i think about that as well! Also, long time lurker first time poster!
PL000048             Wutra            Harasser       greetings fellow nazis!"
                                      Admitted       "I hear my master, Andrew Anglin, telling me to troll and I must obey. I troll e-
PL000073-74     YochiShekelworthy     Harasser       mailed Ina and her 'naked rabbi' husband today."
                                                     [Screenshot of email sent to Ina Albert] "Ina, I read somewhere that you said
                                                     Whitefish is the most beautiful place on earth. It isn't. But you know where
                                                     the most beautiful place on earth is? It's Israel. It really, truly is. You should go
                                                     there and never return to America because the great majority of Americans
                                                     really, really hate the Jewish people and they wish Hitler had succeeded in his
                                                     final solution. So you should exercise your right to return and go to Israel.
                                                     That's what I would do. If I were an 81-year old Jewish lady like you I would
                                      Admitted       feel extremely uncomfortable living out my final years in small town Christian
                                    Harasser and     America where the odds are strong that pretty much everyone there deeply
PL000126-127    YochiShekelworthy   Violent Poster   and truly hate you."
                                                     [Screenshot of message sent on Love Lives Here website] "Alright maggots,
                                      Admitted       listen up, I'm about to teach you the Pecking Order. It goes: You, the dirt, the
                                    Harasser and     worms inside of the dirt, Richard Spencer's stool, Trump, then Hitler. Any
PL000064-65          Zamasu         Violent Poster   questions?"




                                                                                                                                         20
